EXHIBIT 32.3 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Paxton Energy, Inc. (the “Company”) on Form 10-Q for the quarter ended June 30, 2010, as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), I, Stephen Spalding, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 23, 2010 /s/ Stephen Spalding Stephen Spalding Chief Financial Officer Commencing August 12, 2010 A signed original of this written statement required by Section 906 has been provided to Paxton Energy, Inc. and will be retained by Paxton Energy, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
